On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit.

Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed. United States v. Twin City Power Co., 350 U. S. 222.
Mr. Justice Frankfurter, Mr. Justice Burton, Mr. Justice Minton, and Mr. Justice Harlan dissent for the reasons stated in Mr. Justice Burton's dissent in United States v. Twin City *957Power Co., 350 U. S., at 229.
Solicitor General Sobelofj for the United States. David W. Robinson for respondents.